 
EXHIBIT 10.100
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
AMENDED & RESTATED SUPPLY AGREEMENT
 
This Amended & Restated Supply Agreement is made as of the last date set forth
on the signature page hereto (the “Effective Date”) between JIANGXI JINKO SOLAR
CO., LTD., a People’s Republic of China (Jiangxi) company (hereinafter “JINKO”)
and HOKU MATERIALS, INC., a Delaware corporation (hereinafter “HOKU”).  HOKU and
JINKO are sometimes referred to in the singular as a “Party” or in the plural as
the “Parties”.
 
Recitals
 
Whereas JINKO is formerly known as JIANGXI KINKO ENERGY CO., LTD.
 
Whereas, HOKU and JINKO are parties to that certain Supply Agreement dated as of
July 25, 2008, as amended by that certain Amendment No. 1 to Supply Agreement
dated as of January 8, 2009 (together, the “Supply Agreement”), pursuant to
which JINKO has agreed to purchase from HOKU, and HOKU has agreed to sell to
JINKO, [*] metric tons of Products per Year over a ten Year period.
 
Whereas, pursuant to the Supply Agreement, JINKO has paid to HOKU twenty million
U.S. dollars (USD $20,000,000) towards to the Total Deposit (the “Prior
Payments”).
 
Whereas, JINKO has informed HOKU that five million U.S. dollars (USD $5,000,000)
of the Prior Payment (the “ALEX Contribution”) was contributed by SHANGHAI ALEX
NEW ENERGY CO., LTD (“ALEX”).
 
Whereas, HOKU and ALEX have entered into that certain Supply Agreement of even
date herewith (the “ALEX Supply Agreement”), the effectiveness of which is
contingent upon the payment by ALEX to HOKU of two million U.S. dollars (USD
$2,000,000) no later than ten (10) business days after the signing of the ALEX
Supply Agreement by ALEX (the “Second ALEX Deposit”).
 
Whereas, HOKU is a wholly owned subsidiary of Hoku Scientific, Inc. (“Hoku
Scientific”), which is listed on the Nasdaq Global Market, and HOKU is the
operating company that owns all of the assets for Hoku Scientific’s polysilicon
business.
 
Whereas, JINKO is a high-tech overseas funded enterprise and a subsidiary of
Hong Kong Paker Technology Co., Ltd, which manufactures monocrystalline and
multicrystalline ingots for photovoltaic applications.
 
Whereas, subject to the effectiveness of the ALEX Supply Agreement upon HOKU’s
receipt of the Second ALEX Deposit, HOKU and JINKO desire to amend and restate
the Supply Agreement in its entirety, as set forth herein to, among other
things, reduce JINKO’s annual purchase commitment, and HOKU’s annual supply
commitment, to [*] metric tons of Products per Year over a ten Year period.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 1 of 16
 
 

--------------------------------------------------------------------------------

 
 
Whereas, in exchange for HOKU’s agreement to allocate the supply of polysilicon,
JINKO desires to provide HOKU with a firm order for polysilicon upon the terms
and conditions provided herein.
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
hereby agree as follows:
 
 
1.           This Amended & Restated Supply Agreement shall become effective
upon HOKU’s receipt in full of the Second ALEX Deposit pursuant to the ALEX
Supply Agreement (the “Effective Date”).  If ALEX fails to pay the Second ALEX
Deposit within ten (10) business days after the signing of the ALEX Supply
Agreement by ALEX, then this Amended & Restated Supply Agreement shall be null
and void, and the Supply Agreement shall continue in full force and effect
without amendment.
 
2.           Definitions.
 
The following terms used in this Agreement shall have the meanings set forth
below:
 
2.1.           “Affiliate” shall mean, with respect to either Party to this
Agreement, any entity that is controlled by or under common control with such
Party.
 
2.2.           “Agreement” shall mean this Amended & Restated Supply Agreement
and all appendices annexed to this Agreement as the same may be amended from
time to time in accordance with the provisions hereof.
 
2.3.           “First Shipment Date” shall mean the first day after November 30,
2009, when HOKU commences deliveries to JINKO of Products pursuant to this
Agreement.
 
2.4.           “Facility” shall mean any facility used by HOKU for the
production of the Product.
 
2.5.           “Independent Expert” means any Qualified Laboratory that is
reasonably acceptable to each of HOKU and JINKO; provided, however that if such
parties cannot agree on the Independent Expert within ten (10) days, each Party
shall select one independent expert form the list of Qualified Laboratories, and
those two independent experts shall select the Independent Expert.
 
2.6.           “Minimum Annual Quantity of Product” means [*] metric tons ([*]
kilograms).
 
2.7.            “Product” shall mean the raw polysilicon in chunk form
manufactured by HOKU and sold to JINKO pursuant to this Agreement.
 
2.8.           “Product Specifications” shall mean the quality and other
specifications set forth on Appendix 2 to this Agreement.
 
2.9.           “Qualified Laboratory” means each qualified laboratory set forth
on Appendix 2 to this Agreement.
 
2.10.           “Term” shall mean the period during which this Agreement is in
effect, as more specifically set forth in Section 10 of this Agreement.
 
2.11.           “Total Deposit” shall mean all deposits or prepayments actually
made by JINKO to HOKU hereunder, including, the Initial Deposit of fifteen
million (15,000,000) U.S. dollars, the Third Deposit of three million
(3,000,000) U.S. dollars, and the Fourth Deposit of two million (2,000,000) U.S.
dollars, in the aggregate amount of twenty million U.S. dollars ($20,000,000),
each as defined in Section 6 below.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 2 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
2.12.           “Year” shall mean each of the ten (10) twelve-month periods
commencing on the First Shipment Date.
 
3.           Ordering.  Starting on the First Shipment Date and each Year during
the term of this Agreement thereafter, JINKO agrees to purchase from HOKU, and
HOKU agrees to sell to JINKO, the Minimum Annual Quantity of Product at the
prices set forth on Appendix 1 to this Agreement (the “Pricing Schedule”).  This
Agreement constitutes a firm order from JINKO for [*] metric tons of Product
that cannot be cancelled during the term of this Agreement, except as set forth
in Section 10 below.
 
4.           Supply Obligations.
 
4.1.           HOKU shall deliver each Year pursuant to this Agreement starting
on the First Shipment Date at least the Minimum Annual Quantity of Product in
approximately equal monthly shipments pursuant to Section 5.1 below; provided
however, that if HOKU fails to deliver a monthly shipment, then HOKU may deliver
any deficiency (i.e., the difference between the scheduled Minimum Monthly
Quantity (as defined below) and the amount of Product actually delivered, the
“Deficiency”) within [*] days without breaching this section or incurring any
purchase price adjustment (pursuant to Section 4.3 below, which provides that if
HOKU does not supply any Products pursuant to Section 4.1 or 4.2 within [*] days
of the scheduled delivery date, HOKU will provide JINKO with a purchase price
adjustment equal to [*] percent [*] of the value of the respective delayed
Products for each week or part thereof that the Product shipment (or part
thereof) is delayed beyond the [*] day grace period.  At any time during the
term of this Agreement, HOKU may ship to JINKO up to the full cumulative balance
of Minimum Annual Quantity of Product to be shipped through the end of this
Contract (an “Excess Shipment”) with JINKO’s prior written consent. This
shipment will be credited against each subsequent Minimum Annual Quantity of
Product.  For example, if the Minimum Annual Quantity of Product for a given
Year is [*] metric tons, and if HOKU delivers [*] metric tons in January, then
the next shipment of [*] metric tons is not required until the following
Year.  HOKU shall deliver any deficiency in the Minimum Annual Quantity of
Product within the first quarter in the next Year.  Any deficient shipments of
the Minimum Annual Quantity of Product which are delayed beyond the first
quarter of the next Year shall be deemed to constitute a material breach of this
Agreement pursuant to Section 10.2.1. For the avoidance of doubt, each monthly
shipment shall be applied first to satisfy the Minimum Monthly Quantity for that
calendar month. Any Product in excess of this amount shall then be applied to
reduce the oldest outstanding Deficiency.
 
4.2.           HOKU intends to manufacture the Products at its Facility;
however, notwithstanding anything to the contrary herein, HOKU may deliver to
JINKO Products that are manufactured by a third party other than HOKU
(“Alternative Products”), provided that the Products meet the Product
Specifications and price set forth in this Agreement.    The Alternative
Products shall conform to all warranties and representations of HOKU hereunder,
and the quality, price, delivery, and any other material terms and conditions of
the Alternative Products shall be no less favorable than the terms and
conditions set forth in this Agreement. Delivery of the Alternative Products
shall not release or mitigate HOKU’s liabilities and obligations hereunder
except that delivery of the Alternative Products is deemed to be delivery of
Products, and JINKO shall have the same rights and HOKU shall have the same
obligations as set forth hereunder with respect to any Alternative Products.
 
4.3.           Except in the case of a force majeure pursuant to Section 13
below, if at any time after [*], HOKU does not supply any Products pursuant to
Section 4.1 or 4.2 within [*] days of the scheduled delivery date, HOKU will
provide JINKO with a purchase price adjustment. Such purchase price adjustment
shall be [*] percent [*] of the value of the respective delayed Products for
each week or part thereof that the Product shipment (or part thereof) is delayed
beyond the [*] day grace period. Any purchase price adjustment as a result of
this Section 4.3 will be paid by HOKU at the end of the term of the applicable
calendar quarter.  In lieu of making a cash payment to JINKO pursuant to this
Section 4.3, HOKU may, at its option, pay for such purchase price adjustment in
the form of a credit issued for future shipments of Products. Notwithstanding
anything to the contrary, the maximum amount of such purchase price adjustment
shall not exceed [*] percent [*] of the value of the respective delayed
Products.  Monthly shipments which are delayed beyond [*] days shall be deemed
to constitute a material breach of this Agreement pursuant to Section 10.2.1
below.  Notwithstanding the foregoing, if JINKO fails to make a payment to HOKU
within the [*]-day period set forth in Section 6.4 below, HOKU shall not be
required to supply any Product to JINKO until HOKU has received the past due
amount including any interest payable thereon pursuant to this Agreement.  For
the avoidance of doubt, JINKO’s right to reduce the purchase price pursuant to
this Section 4.3 shall not apply if HOKU is not fulfilling its supply
obligations for this reason.  Monthly shipments which are delayed more than [*]
days in a calendar year AND are less than [*] of the Minimum Annual Quantity of
Product shall be deemed to constitute a material breach of this Agreement
pursuant to Section 10.2.1.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 3 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
4.4.           HOKU hereby covenants and agrees that during the term of this
Agreement, and provided that JINKO is not in breach of any material term of this
Agreement, including, without limitation, its payment obligations hereunder,
HOKU shall not ship Products to any third party that is not one of HOKU’s Other
Customers (e.g., spot market sales), until HOKU has satisfied its delivery
obligations to JINKO pursuant to Section 4.1 of this Agreement.
 
5.           Shipping & Delivery.
 
5.1.           Except as provided in Section 4.2 above, shipments shall be made
from the Facility on a monthly basis in accordance with a shipment schedule that
will be provided by HOKU each Year under this Agreement and reviewed and
approved by JINKO (the “Shipment Schedule”) no later than [*] days prior to the
applicable Year.  The Shipment Schedule shall provide for approximately equal
monthly shipments that add up to the Minimum Annual Quantity of Products (the
“Minimum Monthly Quantity”), but not less than [*] of the Minimum Annual
Quantity of Products (the “Guaranteed Monthly Quantity”).  HOKU will use
commercially reasonable efforts to make monthly shipments available on or about
the fifteenth (15th) day of each month, and will advise JINKO approximately
seven (7) days prior to the expected ship date; provided, however, that JINKO
may request an alternate shipping date that is within fourteen (14) days after
the advised schedule.  Product shall be ready to ship EXW the HOKU Facility
(INCOTERMS 2000).
 
5.2.           HOKU will use commercially reasonable efforts to make available
to JINKO its first shipment of Products on December 1, 2009. Notice of any
expected delay beyond this date shall be in writing to JINKO not later than
September 1, 2009.
 
6.           Payments & Advances.  The Total Deposit shall be used only by HOKU
for polysilicon facilities construction, operation, administration, and other
expenses and investments related to HOKU’s polysilicon business.
 
6.1.           HOKU acknowledges receipt of fifteen million U.S. dollars
($15,000,000) from JINKO (the “Initial Deposit”), plus five million U.S. dollars
($5,000,000) from ALEX.  JINKO acknowledges and agrees that, upon the
effectiveness of this Agreement pursuant to Section 1 above, it shall have no
rights or claims against HOKU with respect to the ALEX Contribution, including,
without limitation, any rights to a refund of the ALEX Contribution upon any
past, present, or future breach of this Agreement by HOKU.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 4 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
6.2.           On or before March 25, 2009, JINKO shall provide HOKU with a
deposit of three million U.S. dollars ($3,000,000) via wire transfer of
immediately available funds (the “Third Deposit”) as advance payment for
Products to be delivered under this Agreement.
 
6.3.           On or before June 24, 2009, JINKO shall provide HOKU with a
deposit of two million U.S. dollars ($2,000,000) via wire transfer of
immediately available funds (the “Fourth Deposit” and together with the Initial
Deposit and the Third Deposit, the “Total Deposit”) as advance payment for
Products to be delivered under this Agreement.
 
6.4.           HOKU shall invoice JINKO at or after the time of each shipment of
Products to JINKO. Taxes, customs and duties, if any, will be identified as
separate items on HOKU invoices. All invoices shall be sent to JINKO’s address
as provided herein. Payment terms for all invoiced amounts shall be [*] days
from date of shipment. All payments shall be made in U.S. dollars.  Unless HOKU
is entitled to retain the Total Deposit as liquidated damages pursuant to
Section 12 below, shipments to JINKO shall be credited against the Total Deposit
on a straight-line basis during the second through tenth Year.
 
6.5.           The prices are EXW prices (INCOTERMS 2000).  The prices for the
Products do not include any excise, sales, use, import, export or other similar
taxes, such taxes will not include income taxes or similar taxes, which taxes
will be invoiced to and paid by JINKO, provided that JINKO is legally or
contractually obliged to pay such taxes. JINKO shall be responsible for all
transportation charges, duties or charges, liabilities and risks for shipping
and handling (and hereby indemnifies HOKU for such costs, liabilities and
risks); thus, the price for the Products shall not include any such charges.
 
6.6.           Late payments and outstanding balances shall accrue interest at
the lesser of [*] per annum or the maximum allowed by law.
 
7.           Security Interest.
 
7.1.           Subject to receipt of the Initial Deposit or payment of any
portion of the Total Deposit HOKU hereby grants to JINKO a security interest to
secure the repayment by HOKU to JINKO of amounts of the Total Deposit actually
paid to HOKU, following any of the events set forth in Section 10.5 below, which
shall be subordinated in accordance with Section 7.2 below, in all of the
tangible and intangible assets related to HOKU’s polysilicon business (the
“Collateral”).
 
7.2.           JINKO acknowledges and agrees that the security interests and
liens in the Collateral will not be first priority security interests, will be
expressly subordinated to HOKU’s third-party lenders (the “Senior Lenders”) that
provide debt financing for the construction of any HOKU Facility, and may be
subordinated as a matter of law to other security interests, and to security
interests that are created and perfected prior to the security interest granted
to JINKO hereby. JINKO shall enter into subordination agreements with the Senior
Lenders on terms and conditions reasonably acceptable to the Senior Lenders.
 
7.3.           In addition, JINKO shall enter into collateral, intercreditor and
other agreements (the “Collateral Agreements”) with HOKU’s Senior Lenders, and
with Suntech Power Holding Co., Ltd., Solarfun Power Hong Kong Limited, Tianwei
New Energy (Chengdu) Wafer Co., Ltd, Wealthy Rise International, Ltd.
(Solargiga), ALEX, and HOKU’s other customers who provide prepayments for
Products (collectively, “HOKU’s Other Customers”), as may be reasonably
necessary to ensure that the security interest granted hereby is pari passu with
the security interests that may be granted to HOKU’s Other Customers.  JINKO may
not unreasonably refuse to sign any such Collateral Agreement, provided that
such Collateral Agreement grants JINKO a pari passu priority with respect to
HOKU’s Other Customers, and is expressly subordinated to the Senior Lenders.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 5 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
7.4.           The security interest granted hereby shall continue so long as
HOKU continues to maintain any amount of the Total Deposit, and only to the
extent of such remaining amount of the Total Deposit being held by HOKU, which
has not been credited against the shipment of Products pursuant to this
Agreement, or otherwise repaid to JINKO.  Notwithstanding anything to the
contrary contained in this Agreement, the Collateral consisting of real property
shall secure only the obligations of HOKU to refund any portion of the Total
Deposit to JINKO in accordance with the terms of this Agreement.  When the Total
Deposit is no longer held by HOKU, JINKO will sign such documents as are
necessary to release its security interests.
 
7.5.           HOKU and JINKO each agree to act in good faith to execute and
deliver any additional document or documents that may be required in furtherance
of the foregoing provisions of this Section 7, including the Collateral
Agreements, and in any event, HOKU and JINKO shall enter into the Collateral
Agreements prior to HOKU granting any senior security interest to the Senior
Lenders.  Neither HOKU nor JINKO may unreasonably refuse to sign any such
document.
 
8.           Product Quality Guarantee.
 
8.1.           HOKU warrants to JINKO that the Products shall meet the Product
Specifications. For each shipment, this warranty shall survive for the lesser of
(a) [*] days after JINKO receives the Products; or (b) [*] days after the
release of the Products by HOKU at EXW origin (INCOTERMS 2000) (the “Warranty
Period”).  Upon release of the Products to a common carrier or freight
forwarder, EXW origin (INCOTERMS 2000), HOKU warrants that the Products shall be
free of all liens, mortgages, encumbrances, security interests or other claims
or rights.  HOKU will, upon prompt notification and compliance with JINKO’s
instructions, refund or replace, at JINKO’s sole option, any Product which does
not meet the Product Specifications, and JINKO shall comply with the inspection
and return goods policy described in Section 9 below with respect to such
Products.  HOKU shall be responsible for all replacement costs, including but
not limited to transportation, taxes and customs charges, and, in the case of a
replacement, shall use commercially reasonable efforts to replace such
non-complying Products within [*] days after expiration of the [*] day period
described in Section 9.3 below.  No employee, agent or representative of HOKU
has the authority to bind HOKU to any oral representation or warranty concerning
the Products.  Any oral representation or warranty made prior to the purchase of
any Product and not set forth in writing and signed by a duly authorized officer
of HOKU shall not be enforceable by JINKO.  HOKU makes no warranty and shall
have no obligation with respect to damage caused by or resulting from accident,
misuse, neglect or unauthorized alterations to the Products.
 
8.2.           HOKU EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE.  HOKU’s sole responsibility and JINKO’s exclusive remedy for
any claim arising out of the purchase of any Product is a refund or replacement,
as described above.  In no event shall any Party’s liability exceed the purchase
price paid therefore; nor shall HOKU be liable for any claims, losses or damages
of any individual or entity or for lost profits or any special, indirect,
incidental, consequential, or exemplary damages, howsoever arising, even if the
Party has been advised of the possibility of such damages.
 
8.3.           HOKU shall, at its own expense, indemnify and hold JINKO and its
Affiliates harmless from and against any expense or loss resulting from any
actual or alleged infringement of any patent, trademark, trade secret,
copyright, mask work or other intellectual property related to the Products, and
shall defend at its own expense, including attorneys fees, any suit brought
against JINKO or JINKO’s Affiliates alleging any such infringement.  JINKO
agrees that:  (i) JINKO shall give HOKU prompt notice in writing of any such
suit; (ii) if HOKU provides evidence reasonably satisfactory to JINKO of HOKU’s
financial ability to defend the matter vigorously and pay any reasonably
foreseeable damages, JINKO shall permit HOKU, through counsel of HOKU’s choice,
to answer the charge of infringement and defend such suit (but JINKO, or JINKO’s
Affiliate may be represented by counsel and participate in the defense at its
own expense); and (iii) JINKO shall give HOKU all needed information,
assistance, and authority, at HOKU’s expense, to enable HOKU to defend such
suit.  In case of a final award of damages in any such suit HOKU shall pay such
award, but shall not be responsible for any settlement made without its prior
consent.  Except as otherwise expressly set forth herein, HOKU disclaims any
obligation to defend or indemnify JINKO, its officers, agents, or employees,
from any losses, damages, liabilities, costs or expenses which may arise out of
the acts of omissions of HOKU.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 6 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
9.           Inspection and Return Goods Policy.
 
9.1.           An inspection of appearance of each shipment of Product shall be
made by JINKO in accordance with sound business practice upon the delivery of
the Product, and in no case later than [*] weeks after delivery at JINKO’s
factory. JINKO shall inform HOKU promptly, and in no case later than [*] weeks
after delivery of Product at JINKO’s factory, in case of any obvious damages or
other obvious defects to the Product which JINKO discovers under the inspection
of appearance.
 
9.2.           JINKO shall perform final inspection of the Product upon
introducing the Product into JINKO’s production process. Such inspection shall
take place during the Warranty Period.  If the Product does not meet the Product
Specifications, JINKO shall notify HOKU in writing without undue delay after the
inspection and, together with the notification, submit to HOKU documentary
evidence of the result of the final inspection whereupon HOKU shall have the
right to undertake its own inspection prior to any return of the Products
pursuant to Section 9.3 below.
 
9.3.           Non-complying Products may be returned to HOKU within the later
of (a) [*] after discovery of a defect consistent with Sections 9.1 and 9.2
above; and (b) [*] after HOKU completes its inspection and confirms the defect
pursuant to Section 9.2 above, for replacement or a refund including all return
shipment expenses.  To assure prompt handling, HOKU shall provide JINKO a return
goods authorization number within 48 hours of JINKO’s request.  Provided that
HOKU communicates this number to JINKO within such timeframe, JINKO will
reference this number on return shipping documents.  Returns made without the
authorization number provided by HOKU in accordance with the foregoing may be
subject to HOKU’s reasonable charges due to HOKU’s additional handling costs;
provided, however, if HOKU fails to provide JINKO such authorization number
within such time frame without reasonable cause, HOKU shall bear all handling
costs incurred in returning the non-complying products.  HOKU reserves the right
to reverse any credit issued to JINKO if, upon return, such Product is
determined by an Independent Expert not to be defective. The conclusion of the
Independent Expert shall be final, binding and non-appealable in respect of the
conformity of the Products to the warranties set forth in Section 8.1
above.  The fees and expenses of the Independent Expert shall be paid solely by
the party that does not succeed in the dispute.
 
9.4.           The following shall be deemed to constitute a material breach of
this Agreement by HOKU pursuant to Section 10.2.1:  (A) if HOKU delivers [*]
consecutive monthly shipments where more than [*] percent [*] of the Products in
each such shipment do not meet the Product Specifications, or (B) HOKU delivers
[*] or more monthly shipments during any Year where [*] percent [*] of the
Products in each such shipment do not meet the Product Specifications.
 
10.           Term and Termination.
 
10.1.           The term of this Agreement shall begin on the Effective Date and
provided that the first delivery of the Product under this Agreement shall occur
on December 31, 2009 or earlier, and unless previously terminated as hereinafter
set forth, shall remain in force for a period of ten Years beginning with the
First Shipment Date.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 7 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
10.2.           Each Party may, at its discretion, upon written notice to the
other Party, and in addition to its rights and remedies provided under this
Agreement or any other agreement executed in connection with this Agreement and
at law or in equity, terminate this Agreement in the event of any of the
following:
 
10.2.1.                      Upon a material breach of the other Party of any
material provision in this Agreement, and failure of the other Party to cure
such material breach within [*] days after receiving written notice thereof;
provided, however, that such cure period shall not modify or extend the [*]-day
cure period for HOKU’s delivery obligations pursuant to Section 4.3 above; and
provided, further that such [*] day cure period shall not apply to JINKO’s
failure to make any payment to HOKU pursuant to this Agreement.  In the event of
JINKO’s failure to make payment on the [*]-day payment terms set forth in
Section 6.4 hereof, termination by HOKU shall require the issuance of a written
notice of default containing the threat of immediate termination if payment is
not made within an additional grace period of not less than [*] business
days.  For purposes of this Section 10.2.1, a “material breach” means a monthly
shipment which is delayed beyond [*] days, a payment default or any other
material breach of this Agreement which materially and adversely affects a Party
or which occurs on multiple occasions.
 
10.2.2.                      Upon the voluntary or involuntary initiation of
bankruptcy or insolvency proceedings against the other Party; provided, that for
an involuntary bankruptcy or insolvency proceeding, the Party subject to the
proceeding shall have sixty (60) working days within which to dissolve the
proceeding or demonstrate to the terminating Party’s satisfaction the lack of
grounds for the initiation of such proceeding;
 
10.2.3.                      If the other Party (i) becomes unable, or admits in
writing its inability, to pay its debts generally as they mature, (ii) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or
 
10.2.4.                      In accordance with the provisions of Section 13
(Force Majeure) below; provided, however, that JINKO may not terminate this
Agreement pursuant to Section 13 if HOKU is supplying Products to JINKO pursuant
to Section 4.2 of this Agreement.
 
10.2.5.                      Without limiting the foregoing, JINKO shall have
the right to terminate this Agreement immediately if HOKU fails to deliver the
first shipment of the Minimum Monthly Quantity of Products on or before December
31, 2009.
 
10.3.           Subject to the effectiveness of this Agreement, HOKU shall have
the right to thereafter terminate this Agreement if (A) on or before March 25,
2009, JINKO has failed to pay the Third Deposit, in which case HOKU may retain
the Initial Deposit of fifteen million (15,000,000) U.S. dollars as liquidated
damages; (B) on or before June 24, 2009, JINKO has failed to pay the Fourth
Deposit, in which case HOKU may retain the Initial Deposit of fifteen million
(15,000,000) U.S. dollars and the Third Deposit of three million (3,000,000)
U.S. dollars as liquidated damages.
 
10.4.           Upon the expiration or termination of this Agreement howsoever
arising, the following Sections shall survive such expiration or termination:
Sections 2 (Definitions); Section 8 (Product Quality Guarantee), Section 9
(Inspection and Return Goods Policy); Section 10 (Term and Termination); Section
11 (Liability); Section 12 (Liquidated Damages); and Section 14 (General
Provisions).
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 8 of 16
 
 

--------------------------------------------------------------------------------

 
 
10.5.           If JINKO terminates this Agreement pursuant to Section 10.2.1,
10.2.2, 10.2.3, 10.2.4, 10.2.5,  or 13 then any funds remaining on the Total
Deposit on such date of termination shall be returned to JINKO, plus interest
equal to the amount set forth in Section 6.6 for each year since the Initial
Deposit was paid to HOKU by JINKO; provided however that if JINKO is in material
breach of this Agreement at the time it terminates this Agreement, then HOKU
shall not be required to repay any remaining amount of the Total Deposit up to
the amounts of HOKU’s direct loss from such material breach (unless JINKO cures
such breach within the applicable cure period) or JINKO’s other outstanding and
unpaid obligations hereunder (including, without limitation, obligations under
Section 12). If HOKU terminates this Agreement pursuant to Section 10.2.1,
10.2.2, 10.2.3, 10.2.4, or 13 then HOKU shall be entitled to retain the Total
Deposit including any funds remaining on the Total Deposit on such date of
termination in accordance with Section 12. “Funds remaining” on the Total
Deposit are funds not applied against JINKO’s purchase of Product, pursuant to
Section 6.4 above, for Product actually shipped to JINKO hereunder.  If JINKO
terminates this Agreement pursuant to Section 10.2.1 or 10.2.5 due to HOKU’s
failure to deliver Products pursuant to this Agreement, then one hundred fifty
percent (150%) of the funds remaining on the Total Deposit on such date of
termination shall be returned to JINKO.
 
11.           Liability.
 
11.1.           IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR EXEMPLARY OR PUNITIVE DAMAGES, EVEN
IF JINKO OR HOKU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
11.2.           NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER FOR ANY KIND OF
LOSS, DAMAGE OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT,
UNDER ANY THEORY OF LIABILITY, SHALL EXCEED IN THE AGGREGATE THE TOTAL DEPOSIT,
EXCEPT WITH RESPECT TO JINKO’S CONTINUING OBLIGATION TO PURCHASE THE PRODUCTS AS
SET FORTH HEREIN.
 
12.           Liquidated Damages.  THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY
BREACH OF THIS AGREEMENT BY JINKO MAY CAUSE IRREPARABLE AND IMMEASURABLE DAMAGE
TO HOKU.  BECAUSE IT IS DIFFICULT TO MEASURE THESE DAMAGES, IN THE EVENT THAT
THIS AGREEMENT IS TERMINATED BY HOKU PURSUANT TO SECTION  10.2.1, 10.2.2,
10.2.3, 10.2.4, 10.3 or 13, THEN HOKU SHALL BE ENTITLED TO RETAIN AS LIQUIDATED
DAMAGES, THE TOTAL DEPOSIT (INCLUDING ANY REMAINING PORTION THEREOF NOT CREDITED
AGAINST PRODUCT SHIPMENTS).  ANY AMOUNTS DUE FOR UNDELIVERED PRODUCT UNDER THIS
AGREEMENT ARE STILL DUE, UNLESS OTHERWISE AGREED BY BOTH PARTIES IN WRITING.  
 
13.           Force Majeure.  Neither Party shall be liable to the other Party
for failure of or delay in performance of any obligation under this Agreement,
directly, or indirectly, owing to acts of God, war, war-like condition,
embargoes, riots, strike, lock-out and other events beyond its reasonable
control which were not reasonably foreseeable and whose effects are not capable
of being overcome without unreasonable expense and/or loss of time to the
affected Party (i.e., the Party that is unable to perform). If such failure or
delay occurs, the affected Party shall notify the other Party of the occurrence
thereof as soon as possible, and the Parties shall discuss the best way to
resolve the event of force majeure. If the conditions of Force Majeure continue
to materially impede performance of any material obligation under this Agreement
for a period of more than three (3) consecutive calendar months, then the
non-affected Party shall be entitled to terminate this Agreement by 30 days’
prior written notice to the other Party.  For the purposes of this Section 13,
the inability of JINKO to receive, accept or take delivery of Products that have
been made available by HOKU pursuant to this Agreement shall not constitute an
event of force majeure.
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 9 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
14.           Visitation Rights; Project Updates.
 
14.1.           Beginning on the Effective Date, and until the First Shipment
Date or the earlier termination of this Agreement pursuant to Section 10 above,
JINKO shall have the right to visit the HOKU Facility in Pocatello, Idaho, USA,
for the limited purpose of evaluating HOKU’s progress towards completing the
construction of its polysilicon production facilities.  JINKO shall provide HOKU
with at least five (5) business days’ prior notice of any such visit, and may
not visit more than two times each calendar quarter.  HOKU reserves the right to
refuse access to any individual who is not subject to HOKU’s non-disclosure
agreement.  JINKO shall agree to abide by all of HOKU’s safety and security
requirements and instructions for the HOKU Facility.
 
14.2.           Beginning on the Effective Date, and until the First Shipment
Date or the earlier termination of this Agreement pursuant to Section 10 above,
HOKU shall provide JINKO with monthly updates on the progress of the
construction of the HOKU polysilicon production facilities, including, without
limitation, an explanation of any potential delays in meeting its shipment
obligations to JINKO.
 
15.           Wafer Tolling Services. JINKO agrees to provide HOKU, at HOKU’s
sole option, wafer manufacturing (tolling) services for up to [*] metric tons of
polysilicon per Year for the term of the Supply Agreement. If HOKU so elects in
any given Year, then the polysilicon to be manufactured into wafers shall be
provided by HOKU in addition to the [*] metric tons of polysilicon due to JINKO
during the applicable Year under the terms of this Agreement,  and shall be
provided to JINKO at HOKU’s cost. The Parties agree that per-wafer pricing for
this service shall be determined through negotiation on an annual basis. These
negotiations shall be concluded no later than two months prior to the
commencement of the applicable Year, at which time HOKU shall provide JINKO with
an estimate of the expected volume, if any, of polysilicon to be manufactured
into wafers during the Year to follow. JINKO shall affirm that the pricing
offered to HOKU at such time shall be JINKO’s most preferential rate, and no
greater than [*].  Notwithstanding the foregoing, the Parties shall enter into a
separate contract, after negotiation, to provide the terms and conditions with
respect to the above wafer tolling services.
 
16.           General Provisions.
 
16.1.           JINKO and HOKU each represent and warrant to each other that
this Agreement has been duly authorized by their respective Boards of Directors
and shareholders, as applicable, and that the execution of this Agreement and
the performance of each Party’s respective obligations hereunder will not
conflict with any other agreement to which HOKU or JINKO, as applicable, is a
party.
 
16.2.           JINKO acknowledges that it is the policy of HOKU to scrupulously
comply with the Foreign Corrupt Practices Act of 1977 (as amended, the “FCPA”)
and to adopt appropriate and reasonable practices and procedures that are
undertaken in such a manner as to substantially eliminate the potential for
violation of the FCPA.  JINKO further acknowledges that it shall be bound by any
law, regulation or other legal enactment, that prohibits corrupt practices of
the type or nature described in the FCPA and that is applicable to JINKO, and
JINKO hereby represents and warrants that neither HOKU, nor to JINKO’s
knowledge, any other authorized person or entity associated with or acting for
or on behalf of HOKU, has knowingly directly or indirectly made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to JINKO, whether in money, property, or services (i) to obtain
favorable treatment in securing business from JINKO, (ii) to pay for favorable
treatment for business secured from JINKO, or (iii) to obtain special
concessions or for special concessions already obtained from JINKO, for or in
respect of HOKU, in violation of any legal requirement or applicable law.
 
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 10 of 16
 
 

--------------------------------------------------------------------------------

 
 
16.3.           This Agreement shall be construed under and governed by the laws
of the State of California, U.S.A.
 
16.4.           Upon notice from one Party to the other of a dispute hereunder,
the Parties agree to hold a meeting within thirty (30) days of receipt of such
notice with at least one (1) representative from each Party who has
decision-making authority for such company. At this meeting, the Parties will
attempt to resolve the dispute in good faith. If, after the meeting, the dispute
has not been resolved, only then may a Party resort to litigation. Any
proceeding to enforce or to resolve disputes relating to this Agreement shall be
brought in California, USA. In any such proceeding, neither Party shall assert
that such a court lacks jurisdiction over it or the subject matter of the
proceeding.
 
16.5.           HOKU may assign this Agreement to any of its Affiliates, and may
assign its rights under this Agreement to any collateral agent as collateral
security for HOKU’s secured obligations in connection with the financing a HOKU
Facility, without the consent of JINKO.  Except as stated in the previous
sentence, neither HOKU nor JINKO may assign this Agreement to a third party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld.  Notwithstanding the foregoing, an assignment of this
Agreement by either Party in connection with a merger, acquisition, or sale of
all or substantially all of the assets or capital stock of such Party shall not
require the consent of the other Party.  If this Agreement is assigned
effectively to a third party, this Agreement shall bind upon successors and
assigns of the Parties hereto.
 
16.6.           All notices delivered pursuant to this Agreement shall be in
writing and in the English language.  Except as provided elsewhere in this
Agreement, a notice is effective only if the Party giving or making the notice
has complied with this Section 16.6, and if the addressee has received the
notice. A notice is deemed to have been received as follows:
 
 
(a)
If a notice is delivered in person, or sent by registered or certified mail, or
nationally or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt; or

 
 
(b)
If a notice is sent by facsimile, upon receipt by the Party giving the notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
addressee’s facsimile number.

 
Each Party giving a notice shall address the notice to the appropriate person at
the receiving Party at the addresses listed below or to a changed address as the
Party shall have specified by prior written notice:
 
JINKO:


JIANGXI JINKO SOLAR CO., LTD.
JINKO Road, Xuri District, Economic Development Zone, Shangrao, China
Tel:  +86-793-8469699
Fax: +86-793-8461152
Attn:  Mr. Xian De Li
 
HOKU:
 
HOKU MATERIALS, INC.
One Hoku Way
Pocatello, Idaho 83204 USA
Attn:  Mr. Dustin Shindo, CEO
Facsimile:  +1 (808) 440-0357
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 11 of 16
 
 

--------------------------------------------------------------------------------

 


With a copy to:


HOKU SCIENTIFIC, INC.
1288 Ala Moana Blvd, Suite 220
Honolulu, HI 96814  USA
Attn:           Mr. Dustin Shindo, CEO
Facsimile:  +1 (808) 440-0357
 
16.7.           The waiver by either Party of the remedy for the other Party’s
breach of or its right under this Agreement will not constitute a waiver of the
remedy for any other similar or subsequent breach or right.
 
16.8.           If any provision of this Agreement is or becomes, at any time or
for any reason, unenforceable or invalid, no other provision of this Agreement
shall be affected thereby, and the remaining provisions of this Agreement shall
continue with the same force and effect as if such unenforceable or invalid
provisions had not been inserted in this Agreement.
 
16.9.           No changes, modifications or alterations to this Agreement shall
be valid unless reduced to writing and duly signed by respective authorized
representatives of the Parties.
 
16.10.                      No employment, agency, trust, partnership or joint
venture is created by, or shall be founded upon, this Agreement. Each Party
further acknowledges that neither it nor any Party acting on its behalf shall
have any right, power or authority, implied or express, to obligate the other
Party in any way.
 
16.11.                      Neither Party shall make any announcement or press
release regarding this Agreement or any terms thereof without the other Party’s
prior written consent; provided, however, that the Parties will work together to
issue a joint press release within fourteen (14) days after execution of this
Agreement.  Notwithstanding the foregoing, either Party may publicly disclose
the material terms of this Agreement pursuant to the United States Securities
Act of 1933, as amended, the United States Securities Exchange Act of 1934, as
amended, or other applicable law; provided, however, that the Party being
required to disclose the material terms of this Agreement shall provide
reasonable advance notice to the other Party, and shall use commercially
reasonable efforts to obtain confidential treatment from the applicable
governing entity for all pricing and technical information set forth in this
Agreement.
 
16.12.                      This Agreement shall become effective only in
accordance with Section 1 above, and thereafter,this Agreement shall constitute
the entire agreement between the Parties and supersede all prior proposal(s),
discussions, and agreements relative to the subject matter of this Agreement
including without limitation  the Supply Agreement and neither of the Parties
shall be bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein. No oral explanation or oral information by either Party hereto
shall alter the meaning or interpretation of this Agreement. HOKU waives all its
rights with respect to breaches by JINKO of Section 5.1, 5.2 and 5.4 of the
Supply Agreement dated July 25, 2008 effective before this Agreement.
 
16.13.                      The headings are inserted for convenience of
reference and shall not affect the interpretation and or construction of this
Agreement.
 
16.14.                      Words expressed in the singular include the plural
and vice-versa.
 
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Page 12 of 16
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amended & Restated Supply
Agreement as of the date first set forth above.
 


 
JINKO:
 
JIANGXI JINKO SOLAR CO., LTD.
 
By:  /s/ Xian De Li

--------------------------------------------------------------------------------

Name:  Xian De Li
Title:
Authorized Signatory
 
Date:  09.2.26
HOKU:
 
HOKU MATERIALS, INC.
 
By:  /s/ Dustin Shindo

--------------------------------------------------------------------------------

Name:  Dustin Shindo
Title:  CEO
Authorized Signatory
 
Date:  2/26/09

 
 


Signature Page to Amended & Restated Supply Agreement
Page 13 of 16
 
 

--------------------------------------------------------------------------------

 

 
Appendix 1
 
Pricing Schedule
 


 
[*]
 
If there is uncertainty in price between the delivery period and the total
quantity for that period based on the table above, the price assigned to the
quantity shall prevail.  For example, the first [*] MT shall be invoiced at [*]
per kilogram.




 

JINKO Initials & Date  /s/XDL 09.2.26
HOKU Initials & Date  DS 2/26/09

Appendix 1 to Amended & Restated Supply Agreement
Page 14 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
Appendix 2 -- Product Specifications
 
[*]


1.  Description


[*]


2.  Bulk & Surface Impurity Specifications


[*]


3.  Size Specifications


[*]


4. Certification & Elemental Analysis


[*]


5. Packaging


[*]



JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Appendix 2 to Amended & Restated Supply Agreement
Page 15 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
6.           Qualified Laboratories:


[*]
 
 
 
 
 
 
 
JINKO Initials & Date  /s/ XDL 09.2.26
HOKU Initials & Date  /s/ DS 2/26/09

Appendix 2 to Amended & Restated Supply Agreement
Page 16 of 16

--------------------------------------------------------------------------------